PER CURIAM.
While imprisoned in a federal penitentiary, petitioner applied to this court for a Writ of Mandamus to compel immediate prosecution upon a state charge pending in Seminole County, Florida. In accord with Dickey v. Circuit Court, Gadsden County, Quincy, Florida, Fla.1967, 200 So.2d 521, we issued an Alternative Writ of Mandamus commanding that petitioner be accorded a speedy trial or else that the pending state charge be dismissed.
From the response received it appears that petitioner has since been released from the Atlanta Penitentiary into custody of the Sheriff of Fulton County where he is being held by reason of a detainer procured by the officials of Seminole County. The state charge is that of uttering a forgery and the information has been filed and the capias issued. Further, application for requisition for extradition of the petitioner to the State of Florida for trial on said forgery charge has been completed and forwarded.
In sum, it appears that petitioner is in the process of being accorded a speedy trial upon the charge in question, all as commanded. For this reason the alternative writ of mandamus is discharged and the application therefor is dismissed.
It is so ordered.
WALDEN, C. J., and McCAIN and OWEN, JJ., concur.